ORDER

PER CURIAM.
Shawn B. Platt appeals the dismissal of his Rule 24.035 motion for post-conviction relief because it was not filed within the deadline of Rule 24.035. He argues that *244the dismissal violated his due process rights because good cause existed for his failure to file the motion in a timely manner. The time limits imposed by Rule 24.035 are valid and mandatory. Day v. State, 770 S.W.2d 692, 695 (Mo. banc), cert. denied sub nom., Walker v. State, 493 U.S. 866, 110 S.Ct. 186, 107 L.Ed.2d 141 (1989). Since a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).